DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 8-13, 15-19, and 22 are pending per Applicant’s 02/14/2022 amendment and examined herein.  Claims 1, 13, and 22 are amended. Claims 2, 14, and 26-28 are canceled. Claims 6, 7, 20, 21, and 23-25 were previously canceled. 

Response to Arguments
Applicant's arguments filed with respect to 35 USC 112(a) rejection have been fully considered but they are not persuasive. Applicant argues the as-filed specification provides adequate support for the claim limitation cited.  Remarks p. 12.
Respectfully, the Office disagrees with Applicant’s interpretation of the rejection.  The claimed invention as amended includes the limitation of:

    PNG
    media_image1.png
    180
    505
    media_image1.png
    Greyscale

While Applicant has provided support for various elements of the limitation, he does not explain or cite to the portion of the disclosure that expressly states that the claimed elements are somehow recognized from the captured image.  At best the specification discloses simply the reorganization of products and their location, see “a captured image obtained by capturing an image of a product shelf as learning data, and recognizes products included in the captured image. Further, the data analysis apparatus 300 specifies15 locations where the recognized products are arranged on the product shelf.” (see at least Spec. [29] and [31]) The specification also discloses “a method for the recognition unit 170 to recognize the products, for example, a local feature amount, template, brightness, edge, outer shape, shape, color information, or depth may be used, or information other than these pieces of information may be used. The method for the recognition unit 170 to recognize the products is not particularly limited and a typical recognition method may be employed, and thus detailed descriptions thereof are herein omitted.” (Spec. [95])  
The specification is silent on the recognition of “the product shelf that are desired to be sold by a seller, have a greater stock quantity than other products, or have a best-before date, an expiration date, or a validity date that is due to expire before other products” from the captured image.  For these reasons the rejection of the previous Office action is maintained as updated below.
Applicant's arguments filed with respect to 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant makes the following arguments:
Applicant’s claims are not directed to a judicial exception at least because they recite particular elements that integrate the claims to a practical application, e.g., a shelf allocation assistance apparatus, comprising: an imaging device, at least one memory configured to store instructions and at least one processor configured to execute the instructions.  Remarks p. 15
Respectfully, the Office disagrees with Applicant’s assertion. In support of his argument, Applicant states that the claimed hardware elements are specifically designed for shelf allocation assistance apparatus.  Respectfully, the Office finds that Applicant’s the hardware elements of the claim are generic general purpose components.  More to the point a general purpose computer is flexible - it can do anything it is programmed to do.  Programming a general purpose computer to perform a particular function does not constitute an improvement to the computer itself or an improvement to a technical field or technology. For these reasons the rejection of the previous Office action is maintained as updated below. 
Applicant’s claims are eligible for the similar reasons as claims found eligible by the Federal Circuit in Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018). Applicant’s focus on a novel and specific technological improvement over the existing techniques performed by existing prior art systems.  Remarks p. 18.
Respectfully, the Office disagrees with Applicant’s assertion.  Core Wireless provides,  an “improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application”, see MPEP 2106.05(a)(I)(x).
The instant claims do not provide an improvement akin to that of an improved interface/display of information.  The interface/display is a technical feature of the Core Wireless invention – one that only exist electronically.  The instant claims are directed towards planning product placement for physical display in an actual brick and mortar location, thus this type of display is not analogous to the technology of Core Wireless. Applicant’s improvement is to a business process, which products to display to the customer, rather than a technical one.  The Office does not fine the instant claims to be analogous to those of Core Wireless.  Further the claim is silent on the technical aspects to the image capture recognition, thus element of the claim is found to be the equivalent of human reasoning.  As such the element is also not found to embody a technical feature akin to that of the Core Wireless invention – one that only exist electronically.
The rejection of the previous Office action is maintained per the updated rejection below.
The Office Action continues to provide an inadequate 35 USC 101 rejection because the Office Action does not provide any requisite evidence, and, therefore fails to meet this threshold requirement to form a prima facie case.
Respectfully, the Office notes that Applicant’s interpretation of Berkheimer’s art support amount to an art rejection which is not required under 35 USC 101. Further the in the response to argument in the previous and the explanation below cites to Applicant’s specification to show that the additional elements (hardware/hardware functions factual findings) of the claim are well-understood, routine or conventional in the art, also see MPEP 2106.05(d).   
The previous Office action indicated that the additional elements of the claim were not significantly more than the abstract idea because they were found to be “insignificant extra solution activity”.  The Berkheimer memo sought to specifically “clarify how the USPTO is determining subject matter eligibility . . . address[ing] the limited question of whether an additional element (or combination of additional elements) represents well-understood, routine, conventional activity.”  Since the additional elements of the claim were found to be “insignificant extra solution activity” the Berkheimer memo does not apply to the Office’s write up of the rejection.
Nonetheless if the Berkheimer memo did apply no additional evidence is needed to show that the hardware elements of the claim and their functions are well-understood, routine, conventional activity.  In the “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)” Memorandum it is stated “In a step 2B analysis, an additional element . . . is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Berkheimer Memorandum, dated 04/19/2018 at p.3.
The instant specification (as published 2018/0181913) is silent with respect to the claimed “processor”, but does describe “Hardware of an information processing apparatus (computer) 90 illustrated in FIG. 14 includes a CPU (Central Processing Unit) 91, a communication interface (I/F) 92, an input/output user interface 93, a ROM (Read Only Memory) 94, a RAM (Random Access Memory) 95, a storage device 97, and a drive device 98 for a computer-readable storage medium 99, and these components are connected via a bus 96.” (Spec. [138]) The instant specification describes any generic, general-purpose, off-the-shelf, commercially available computer – with a processor and memory.
The instant specification (as published 2018/0181913) describes the claimed “imaging device” as “he imaging device 500 may be, for example, a terminal having an imaging function, such as a mobile phone terminal, a smartphone, a digital camera, or a tablet, or may be a monitoring camera installed in a store.” (Spec. [114]) The instant specification describes any generic, general-purpose, off-the-shelf, commercially available device that takes pictures.
Since the specification describes the component to such a high level of generality, the Office only needs to show that the “specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or equivalent term), as a commercially available product”.  For all the reasons given above the rejection of the previous Office action is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-19, 22 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1, recites “recognize, from a captured image of a product shelf obtained by the imaging device, a plurality of products displayed on the product shelf that are desired to be sold by a seller, have a greater stock quantity than other products, or have a best-before date, an expiration date or a validity date that is due to expire before other products”.  The specification does not expressly support that the elements of a plurality of products displayed on the product shelf that are desired to be sold by a seller, have a greater stock quantity than other products, or have a best-before date, an expiration date or a validity date that is due to expire before other products are recognized from the captured image.
The specification expressly discloses, “The recognition unit 170 receives, from the imaging device 500, the captured image obtained by capturing an image of the product shelf 20 by the imaging device 500. Further, the recognition unit 170 recognizes the products included in the captured image from the captured image by referring to the information for recognizing the products stored in the product information storage unit 180. As a method for the recognition unit 170 to recognize the products, for example, a local feature amount, template, brightness, edge, outer shape, shape, color information, or depth may be used, or information other than these pieces of information may be used. The method for the recognition unit 170 to recognize the products is not particularly limited and a typical recognition method may be employed”. (Spec. [95])
The specification further discloses “The generation unit 11 generates a plurality of shelf allocation candidates indicating a state where a plurality of products including specified products are displayed on a product shelf. Examples of the specified products include products that are desired to be sold good by a seller through an input unit, which is not illustrated, products with a large quantity of stock, and products whose best-before date, expiration date, or validity date is due to expire shortly. (Spec. [18])
The specification further discloses “Information about the inventories managed by the inventory management apparatus 200 includes a product name, the number of products, a product type, and the like but this example embodiment is not limited to these examples. For example, the information about the inventories may include a period of each product (a validity date, an expiration date, or a best-before date).” (Spec [27]).
It is clear from the specification that the amended elements of “that are desired to be sold by a seller, have a greater stock quantity than other products, or have a best-before date, an expiration date or a validity date that is due to expire before other products” are not recognized, read, or otherwise determined directly from the captured image.  A wherein clause could possibly clarify the claim, for example: “recognize, from a captured image of a product shelf obtained by the imaging device, a plurality of products displayed on the product shelf, wherein the products (consist of/are at least one of/contain) products that are desired to be sold by a seller, have a greater stock quantity than other products, or have a best-before date, an expiration date or a validity date that is due to expire before other products”.
The other independent claims have been similarly amended. Support for these amendments are similar not found in the instant specification; therefore they are rejected base on similar reasoning.
The dependent claims do not clarify the issues raised above; therefore these claims are also rejected for the reasoning given above.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 8-13, 15-19, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without significantly more. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1, 3-5, and 8-12 are to an apparatus (machine); claims 13 and 15-19 are to a system (machine); and claim 22 is to a method (process). 
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III)   Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8. Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
Claim 1. A shelf allocation assistance apparatus comprising: 
an imaging device
at least one memory configured to store instructions; and
at least one processor configured to execute the instructions to:
recognize, from a captured image of a product shelf obtained by the imaging device, a plurality of products displayed on the product shelf that are desired to be sold by a seller, have a greater stock quantity than other products, or have a best-before date, an expiration date or a validity date that is due to expire before other products,  wherein the captured image of the product shelf is used as learning data to recognize the plurality of products in the captured image;
identify the recognized products as specific products based on inventory information associated with the recognized products in the captured image;
recognize, from the captured image, a location on the product shelf where no product is displayed;
determine a product from the specified products to be displayed at the location based on the inventory information;
generate a plurality of shelf allocation candidates including the recognized plurality  of products and the determined product, the recognized products and the determined product being different products; 
automatically calculate a prediction of sales the plurality of shelf allocation candidates based on a relationship between a positional relationship among products displayed on the product shelf and sales of products; 
select shelf allocation candidate data to be displayed at the location, based on a result of the prediction, from the generated plurality of shelf allocation candidate data:
select a shelf allocation candidate with highest predicted sales from a plurality of shelf allocation candidates based on the result of the prediction; and
transmit the selected shelf allocation candidate data to the user terminal and display the shelf allocation candidate data at the user terminal at an available slot corresponding to the location based on the prediction. 

The Office finds the steps of “recognize”, “identify”, “determine”, “generate”, “calculate” and “select” steps to be steps that are performed in the mind as a mental process of evaluating, but for the recitation of the generic component.  The steps are found to be an indication of akin to the human mental process of evaluations, judgements, and opinions.  The computer here is invoked merely as a tool to aid in the mental process.  Further with respect to the added limitations of in the “recognize” and “identify” steps it is not clear that step is performed in a manner that cannot be done by a human simply using the minds ability to observe and evaluate.  It is whether unclear how the image is used as learning data or how the learning data effects the rest of the claim.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.  
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements (i.e. generating and transmitting steps) are determined to be pre-solution activity. Where the elements amount to necessary data gathering and outputting in conjunction with the abstract idea. These additional elements of insignificant extra-solution activity do not amount to an inventive concept or practical application that can transform the abstract idea in to patent eligible subject matter.   Further the Office finds these steps to be well-understood, routine, conventional activity in the art.  Where generating the results of an analysis (determining) such as the claimed “a plurality of shelf allocation candidates” presenting the results of an abstract processes of collecting and analyzing information without more is an abstract as an ancillary part of the such collection and analysis, see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), MPEP 2106.05(g)(3). Where transmitting (sending) data such as the claimed “selected shelf allocation candidate data to the user terminal and display the shelf allocation candidate data at the user terminal” is simply computer receives and sends information over a network the content of which is irrelevant to the actual functioning of the method step. 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application the additional limitations are simply insignificant extra solution activity. When the additional elements are considered individually and as part of the ordered combination are not significantly more than the abstract idea; therefore they cannot transform the abstract idea into patent eligible subject. 
Additionally, these limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.  Briefly the dependent claims are addressed here:
Claims 3, 4, 5, 15, 16, and 17 add to the insignificant extra solution activity under step 2A, prong 2 by adding instructions that further defines the generation of candidates.
Claims 8 and 9 add to the abstract idea by further defining the determining features of the claimed invention that are found to be elements of the abstract idea, mental process.
Claims 10-12, 18, and 19 add to the abstract idea by analyzing the relationship between product position and relationship among the products which adds to the claimed invention that are found to be elements of the abstract idea, mental process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rathod (US 2021/0042724 A1) teaches an interface that integrates electronic item assortment information and electronic shelf management information allows for easy analysis of changes to shelf sets for products. Financial information is updated based upon changes to a schematic representation of products to be displayed on the shelf. A comparison by category may be performed and a baseline used for comparison of proposed modifications.
Bloch et al (US 10,963,658 B1) teaches . Images can be captured in several ways, including: mobile cameras at the shelf, drones, robots, fixed shelf cameras, and simultaneous image capture with mobile barcode scans.
Adato et al (US 2021/0400195 A1) teaches a system may process images captured in a retail store and automatically determining relationships between products and shelf labels. The system may include at least one processor configured to: receive images of at least one store shelf captured over a period of time by one or more image sensors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623